
	
		IB
		Union Calendar No. 289
		111th CONGRESS
		2d Session
		H. R. 2989
		[Report No. 111–244, Part
		  I]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			June 23, 2009
			Mr. George Miller of
			 California (for himself and Mr.
			 Andrews) introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		
			July 31, 2009
			Reported from the Committee on
			 Education and Labor with
			 an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		
			July 31, 2009
			Referral to the 
			 Committee on Ways and Means extended for a period ending not
			 later than October 16, 2009
		
		
			October 16, 2009
			Referral to the 
			 Committee on Ways and Means extended for a period ending not
			 later than Novermber 13, 2009
		
		
			November 13, 2009
			Referral to the 
			 Committee on Ways and Means extended for a period ending not
			 later than December 11, 2009
		
		
			December 11, 2009
			Referral to the 
			 Committee on Ways and Means extended for a period ending not
			 later than January 19, 2010
		
		
			January 19, 2010
			Referral to the 
			 Committee on Ways and Means extended for a period ending not
			 later than February 26, 2010
		
		
			February 26, 2010
			Referral to the 
			 Committee on Ways and Means extended for a period ending not
			 later than March 26, 2010
		
		
			March 26, 2010
			Referral to the 
			 Committee on Ways and Means extended for a period ending not
			 later than April 30, 2010
		
		
			April 30, 2010
			Referral to the 
			 Committee on Ways and Means extended for a period ending not
			 later than May 28, 2010
		
		
			May 28, 2010
			Additional sponsor: Mr.
			 McDermott
		
		
			May 28, 2010
			 Committee on Ways
			 and Means discharged; committed to the Committee of the Whole
			 House on the State of the Union and ordered to be printed
			For text of introduced bill, see copy of bill as
			 introduced on June 23, 2009
		
		
			
		
		A BILL
		To amend the Employee Retirement Income
		  Security Act of 1974 to provide special reporting and disclosure rules for
		  individual account plans and to provide a minimum investment option requirement
		  for such plans, to amend such Act to provide for independent investment advice
		  for participants and beneficiaries under individual account plans, and to amend
		  such Act and the Internal Revenue Code of 1986 to provide transitional relief
		  under certain pension funding rules added by the Pension Protection Act of
		  2006.
	
	
		1.Short title and table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the 401(k) Fair Disclosure and
			 Pension Security Act of 2009.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title and table of
				contents.
					Title I—401(k)
				Fair Disclosure for Retirement
					Sec. 101. Special reporting and disclosure
				rules for individual account plans.
					Sec. 102. Minimum investment option requirement
				for individual account plans.
					Sec. 103. Enforcement coordination and review
				by the Department of Labor.
					Title II—Prohibition of Conflicted Investment
				Advice
					Sec. 201. Findings.
					Sec. 202. Independent investment advisers for
				individual account plans.
					Sec. 203. Expansion of outreach to promote
				retirement income savings to include promotion of education on financial
				literacy with respect to investment for retirement.
					Title III—Transitional Funding Relief for
				Defined Benefit Plans
					Sec. 301. Election to use yield
				curve.
					Sec. 302. Effective date of
				regulations.
					Sec. 303. Clarification of treatment of
				expenses.
					Sec. 304. Information reporting.
					Sec. 305. 5-year extension of automatic
				amortization extension period for multiemployer plans.
					Sec. 306. Pension plan maintained by Christian
				Schools International treated as church plan.
					Sec. 307. Special rule for determining adequate
				consideration in connection with the purchase and sale of qualifying employer
				securities.
					Sec. 308. Extended period for single-employer
				defined benefit plans to amortize the shortfall amortization base for 2009 and
				2010.
				
			I401(k)
			 Fair Disclosure for Retirement
			101.Special reporting and
			 disclosure rules for individual account plans
				(a)Additional reporting
			 and disclosure rulesPart 1 of subtitle B of title I of the
			 Employee Retirement Income Security Act of 1974 is amended—
					(1)by redesignating section
			 111 (29 U.S.C. 1031) as section 112; and
					(2)by inserting after
			 section 110 (29 U.S.C. 1030) the following new section:
						
							111.Special reporting and
				disclosure rules for individual account plans
								(a)Disclosure to employers
				sponsoring individual account plans regarding services necessary for
				establishment or operation of plans
									(1)Service disclosure
				statementThe plan
				administrator of an individual account plan (or any other plan official with
				contracting authority under the terms of the plan) may not enter into a
				contract or arrangement for services to the plan (including, for purposes of
				this section, the offering of any investment option to the plan) unless such
				plan administrator or other official has received, reasonably in advance of
				entering into the contract or arrangement, a single written statement from the
				service provider which—
										(A)specifies such services
				for the plan that will be provided in connection with the contract or
				arrangement, and
										(B)provides the expected
				total annual charges for such services for the plan that will be provided in
				connection with the contract or arrangement, including a reasonable allocation
				of such total annual charges among all relevant component charges specified in
				paragraph (2) (regardless of how the charges are actually assessed).
										The
				description of the services and specification of the charges for the services
				shall be displayed prominently in the written statement and shall be presented
				in a format which is understandable to the typical plan administrator.(2)Minimum allocation
				requirementsThe allocation required under paragraph (1)(B) in
				connection with the services provided under each contract or arrangement shall
				specify component charges (to the extent such services for the plan are
				provided under the contract or arrangement) as follows:
										(A)charges for
				administration and recordkeeping,
										(B)transaction based
				charges,
										(C)charges for investment
				management, and
										(D)all such charges not
				described in subparagraph (A), (B), or (C).
										The
				Secretary may by regulation provide for the appropriate allocation of component
				charges among the categories of charges provided in subparagraphs (A), (B),
				(C), and (D).(3)Presentation of
				chargesThe total charges
				described in paragraph (2)(A) and the total charges described in paragraph
				(2)(C) shall each be presented in the written statement as an aggregate total
				dollar amount, and, in addition, each of such total charges may also be
				presented as a percentage of assets. The charges described in paragraph (2)(B)
				shall be itemized separately as dollar amounts or as percentages of the
				applicable base amounts.
									(4)EstimationsFor purposes of providing the statement
				required under this subsection in connection with any service, the service
				provider may provide a reasonable and representative estimate of the charges
				required to be specified under paragraph (1)(B) and shall indicate any such
				estimate as being such an estimate. Any such estimate shall be based on
				reasonable assumptions specified in the statement (which shall include the
				previous year’s experience of the plan or, in the case of a new plan, a
				reasonable estimate, taking into account the plan’s participants and
				beneficiaries).
									(5)Disclosure of financial
				relationships
										(A)In
				generalThe statement required under paragraph (1) shall include
				a written disclosure of—
											(i)any payment to be
				provided (or the amount representing the value of any services to be provided)
				to the service provider (or any affiliate thereof) from any entity other than
				the plan or the accounts of participants or beneficiaries pursuant to, or in
				connection with, the contract or arrangement described in paragraph (1) and the
				amount and type of any payment to be made or credit to be received for such
				services (irrespective of whether the service provider (or affiliate thereof)
				or other person providing such services is affiliated or unaffiliated with the
				plan, the plan sponsor, the plan administrator, or any other plan official),
				and
											(ii)such other similar
				arrangements benefitting the service provider (or any affiliate thereof) as may
				be specified by the Secretary.
											In
				any case in which the contract or arrangement described in paragraph (1)
				provides for the payments described in clause (i) in terms of a formula, the
				requirements of such clause may be met by specifying the formula to be used in
				connection with such payments and describing the application of such
				formula.(B)Inclusions
											(i)In
				generalDisclosures described under subparagraph (A)(ii) shall
				include the extent to which the service provider (or any affiliate thereof) may
				benefit from the offering of its own proprietary investment products or those
				of third parties, including (but not limited to) cross-selling of affiliated
				products or services to the plan sponsor or participants.
											(ii)Applicable prohibited
				transaction exemptionDisclosures under this paragraph may
				include a description of any applicable prohibited transaction exemption under
				section 408 related to the services described in the statement required under
				paragraph (1).
											(6)Disclosure of impact of
				share classesThe statement required under paragraph (1) shall,
				to the extent applicable, disclose that the share prices of certain mutual fund
				investments that are available to the plan may be different from the share
				prices outside of the plan due to the existence of different share classes and
				provide the basis for these differences.
									(7)Disclosure of certain
				arrangements in connection with free or discounted services or reimbursements
				by service providersIn any case in which services are provided
				to the plan, or to the plan sponsor in connection with the plan, by any service
				provider without explicit charge or for charges set at a discounted rate or
				subject to rebate, the statement required under paragraph (1) shall specify the
				manner in which, the extent to which, and the amount by which consideration is
				otherwise obtained by the service provider (or any affiliate thereof), the
				plan, or the plan sponsor for such services, directly or indirectly, by means
				of any charges against the plan.
									(8)Review by the
				SecretaryThe Secretary shall, from time to time as determined
				appropriate by the Secretary, review the accuracy and sufficiency of statements
				provided pursuant to this subsection.
									(9)UpdatingEach
				service provider shall provide to the plan administrator an updated written
				statement described in paragraph (1) describing any material change in the
				information included in the statement provided pursuant to paragraph (1) as
				soon as is reasonable after the occurrence of the change is known. Such an
				updated written statement, or, in the case of a plan year in which no material
				change in the information included in the statement provided pursuant to
				paragraph (1) has occurred, a written statement setting forth such fact, shall
				be provided by the service provider not less often than annually.
									(10)Limitations
										(A)Dollar
				limitation
											(i)In
				generalThe requirements of
				this subsection shall apply with respect to any contract or arrangement for
				services provided during any plan year only if the total charged for such
				services under such contract or arrangement is reasonably expected to equal or
				exceed $5,000.
											(ii)Adjustments by the
				SecretaryThe Secretary may be regulation adjust the dollar
				amount specified in this subparagraph to a lesser amount for small plans and to
				a greater amount for other plans and provide for appropriate annual adjustments
				in such adjusted amounts
											(B)General applicability
				of requirements with respect to servicesNothing in this subsection shall be
				construed to require any service provider to provide any service with respect
				to any particular plan sponsor.
										(11)Satisfaction of
				fiduciary rulesNothing in the preceding provisions of this
				subsection affects the obligations of fiduciaries under part 4 of this
				subtitle.
									(b)Disclosures to
				participants and beneficiaries
									(1)Advance notice of
				available investment optionsThe plan administrator of an
				individual account plan that permits participants or beneficiaries to direct
				the investment of assets in their individual accounts shall provide to the
				participant or beneficiary notice of the investment options available for
				election under the plan before a reasonable period prior to—
										(A)the earliest date
				provided for under the plan for the participant’s initial investment of any
				contribution made on behalf of such participant, and
										(B)the effective date of any
				material change in investment options.
										In
				the case of a plan that provides for immediate eligibility or that contains an
				automatic contribution arrangement (as defined in subparagraphs (A) and (B) of
				section 514(e)(2)), the notice required under subparagraph (A) may be provided
				within any reasonable period prior to such initial investment. With respect to
				any notice required under this paragraph, the Secretary shall prescribe
				regulations creating specific requirements for periods of advance notice to be
				treated as reasonable under this paragraph (of not less than 10 days) in
				circumstances similar to those described in section 101(i)(2)(C), and such
				notice may be combined with any similar notice that may be required under
				section 404(c)(5) or under this section.(2)Information included in
				noticeThe notice required under paragraph (1) shall—
										(A)include a prominent statement, in language
				presented in a manner which is easily understandable by the typical
				participant, indicating which components of the charges (both direct and
				indirect) for each investment option are payable by the participant or
				beneficiary and how such components are to be paid,
										(B)set forth, with respect
				to each available investment option—
											(i)the name of the
				option,
											(ii)information effectively
				describing the investment objectives of the option (such as a description of a
				broadly recognized asset class),
											(iii)the risk level
				associated with the option,
											(iv)whether the option is
				diversified among various classes of assets so as to minimize the risk of large
				losses or should be combined with other options so as to obtain such
				diversification,
											(v)whether the investment
				option is actively managed or passively managed in relation to an index and the
				difference between active management and passive management,
											(vi)where, and the manner in
				which, additional plan-specific, option-specific, and generally available
				investment information regarding the option may be obtained, and
											(vii)a statement explaining
				that investment options should not be evaluated solely on the basis of the
				charges for each option but should also be based on careful consideration of
				other key factors, including the risk level of the option, the investment
				objectives of the option, the principal investment strategies of the option,
				and historical returns of the option, and
											(C)include a plan fee
				comparison chart, relating to the charges described in paragraph (3) in
				connection with all investment options available under the plan, as provided in
				paragraph (3).
										(3)Plan fee comparison
				chart
										(A)In general
											(i)In
				generalThe notice provided under this subsection shall include a
				plan fee comparison chart consisting of a comparison of actual service and
				investment charges (including, for purposes of this clause, charges for the
				offering of an investment option) that will or could be assessed against the
				account of the participant or beneficiary with respect to the plan year. The
				plan fee comparison chart shall be presented in a manner which is easily
				understood by the typical participant and include such information as the
				Secretary determines necessary to permit participants and beneficiaries to
				assess the services for which charges will or could be assessed against the
				account.
											(ii)FormFor
				purposes of this paragraph, the potential service charges shall be provided in
				the form of a dollar amount or as a formula (such as a percentage of assets),
				as appropriate. The form of the potential service charges shall be presented in
				a manner which is easily understandable by the typical participant, including
				examples that demonstrate how the charges will be assessed against the account
				of the participant or beneficiary.
											(B)Categorization of
				chargesThe plan fee comparison chart shall provide information
				in relation to the following categories of charges that will or could be
				assessed against the account of the participant or beneficiary:
											(i)Asset-based charges
				specific to investmentCharges that vary depending on the
				investment options selected by the participant or beneficiary, including
				expense ratios and investment-specific asset-based charges. The information
				relating to such charges shall include a statement noting any charges for 1 or
				more investment options which pay for services other than investment
				management.
											(ii)Asset-based charges
				not specific to investmentCharges that are assessed as a
				percentage of the total assets in the account of the participant or
				beneficiary, regardless of the investment option selected.
											(iii)Administrative and
				transaction-based chargesAdministration and transaction-based
				charges, including fees charged to participants to cover plan administration,
				compliance, and recordkeeping costs, plan loan origination fees, possible
				redemption fees, and possible surrender charges, that are not assessed as a
				percentage of the total assets in the account and are either automatically
				deducted each year or result from certain transactions engaged in by the
				participant or beneficiary.
											(iv)Other
				chargesAny other charges which may be deducted from
				participants' or beneficiaries' accounts and which are not described in clauses
				(i), (ii), and (iii).
											(C)Description of purpose
				for chargesThe notice shall indicate the extent to which each
				charge is for investment management, transactions, plan administration and
				recordkeeping, or other identified services.
										(D)Fees and historical
				returnsIn connection with
				each investment option listed in the plan fee comparison chart, the chart shall
				also include, as determined periodically by the Secretary in consultation with
				the Securities and Exchange Commission, appropriate and consistent benchmarks,
				indices, or other points of comparison that may be used by beneficiaries to
				compare each investment option's historical returns, net of fees and expenses,
				for the previous year, 5 years, and 10 years (or for the period since
				inception, if shorter) as shown in the chart pursuant to this paragraph,
				including a separate point of comparison with respect to each such time period.
										(4)Model
				noticesThe Secretary shall prescribe one or more model notices
				that may be used for purposes of satisfying the requirements of this
				subsection, including model plan fee comparison charts.
									(5)EstimationsFor purposes of providing the notice
				required under this subsection, the plan administrator may provide a reasonable
				and representative estimate for any charges or percentages disclosed under
				paragraph (2) or (3) and shall indicate any such estimate as being such an
				estimate. Any such estimate shall be based on reasonable assumptions stated in
				the notice (such as the previous year’s experience or, in the case of a new
				plan, a reasonable estimate, taking into account the plan’s participants and
				beneficiaries).
									(c)Electronic
				mediaAny disclosure required
				under this section may be provided through an electronic medium under such
				rules as shall be prescribed by the Secretary not later than 1 year after the
				date of the enactment of the 401(k) Fair
				Disclosure and Pension Security Act of 2009. Such rules shall be
				similar to those applicable under the Internal Revenue Code of 1986 with
				respect to notices to participants in pension plans. The Secretary shall
				regularly modify such rules as appropriate to take into account new
				developments, including new forms of electronic media, and to fairly take into
				consideration the interests of plan sponsors, service providers, and
				participants. The rules prescribed by the Secretary pursuant to this subsection
				shall provide for a method for the typical participant or beneficiary to obtain
				without undue burden any such disclosure in writing on paper in lieu of receipt
				through an electronic medium.
								(d)Regulations regarding
				certain productsThe Secretary may by regulation identify certain
				types of investment options, such as an option that provides a guaranteed rate
				of return and that does not identify specific fees, and prescribe alternative
				disclosures of cost and performance measures that correspond to the particular
				circumstances of such options.
								(e)DefinitionsFor
				purposes of this section—
									(1)ChargeThe
				term charge means, in connection with any service provided to a
				plan or any financial product provided to the plan in which plan assets are to
				be invested, any fee, credit, or other compensation charged or paid for such
				service or product, including money and any other thing of monetary value to be
				received by the provider of the service or product, or its affiliate, in
				connection with the service or product.
									(2)ServiceThe
				term service means, in connection with a plan, a service
				provided directly or indirectly to, or with respect to, the plan or a service
				provided directly or indirectly in connection with a financial product in which
				plan assets are to be invested.
									(3)Contract or
				arrangementThe term contract or arrangement
				means, in connection with any 2 or more parties, any contract or arrangement
				entered into between or among such parties, and any extension or renewal
				thereof.
									(4)Service
				providerThe terms service provider and
				provider mean, in connection with a service, a person directly
				or indirectly providing such service.
									(5)RegulationsThe
				Secretary shall provide by regulation such definitions of other terms used in
				this section as the Secretary determines
				appropriate.
									.
					(b)Quarterly benefit
			 statementsSection 105 of such Act (29 U.S.C. 1025) is
			 amended—
					(1)in subsection
			 (a)(2)—
						(A)by redesignating
			 subparagraph (C) as subparagraph (H);
						(B)in subparagraph
			 (B)(ii)—
							(i)in subclause (II), by
			 striking diversified, and and inserting
			 diversified,;
							(ii)in subclause (III), by
			 striking the period and inserting , and;
							(iii)by adding after
			 subclause (III) the following new subclause:
								
									(IV)with respect to the
				portion of a participant’s account for which the participant has the right to
				direct the investment of assets, the information described in subparagraph
				(C).
									;
				and
							(C)by inserting after
			 subparagraph (B) the following new subparagraphs:
							
								(C)Periodic account
				information for participants and beneficiariesFor purposes of subparagraph (B)(ii)(IV),
				the information described in this subparagraph consists of the following,
				indicating the portion of each amount described in clauses (i) though (vii)
				attributable to each investment option elected in connection with the
				participant’s account:
									(i)the starting balance of
				the participant’s account,
									(ii)contributions made
				during the quarter, itemizing separately totals for employer and totals for
				employee contributions,
									(iii)investment earnings or
				losses on the account balance during the quarter (if any),
									(iv)actual or estimated
				charges (within the meaning of section 111(e)(1)) which reduce the account
				during the quarter, expressed in dollars or, if estimated, such estimated
				dollar charges as are derived from an expense ratio (which may be expressed as
				a specific date estimate based on reasonable assumptions stated in the
				disclosure (such as the previous year’s expense ratio).
									(v)any other direct charges
				to the participant or beneficiary in connection with the participant’s
				account,
									(vi)the ending balance of
				the account,
									(vii)the participant’s asset
				allocation to each investment option, expressed as an amount and as a
				percentage, and
									(viii)how to obtain the most
				recently updated version of the plan fee comparison chart prepared for purposes
				of section 111(b)(3).
									(D)Other
				informationThe plan administrator may include in the quarterly
				pension benefit statement information relating to the historical return and
				risk of each investment option and the estimated amount that the participant
				needs to contribute each month or year so as to retire at retirement age (as
				defined in section 216(l) of the Social Security Act).
								(E)EstimationsFor purposes of making the disclosure of
				actual charges or percentages as required under this paragraph, the plan
				administrator may provide a reasonable and representative estimate of such
				charges or percentages and shall indicate any such estimate as being such an
				estimate. Any such estimate shall be based on reasonable assumptions included
				in the statement (such as the previous year’s experience).
								(F)Model
				statementsThe Secretary shall prescribe one or more model
				pension benefit statements that may be used for purposes of satisfying the
				requirements of subparagraphs (B)(ii) and (C).
								(G)Annual compliance for
				small plans and with respect to certain informationIn the case
				of a plan providing for investment as described in paragraph (1)(A)(i)—
									(i)if the plan has 100 or
				fewer participants and beneficiaries, the plan may provide the pension benefit
				statement under paragraph (1) on an annual rather than a quarterly basis,
				and
									(ii)the plan may comply with
				the requirements of subparagraph (B)(ii)(IV) on an annual rather than a
				quarterly basis.
									;
				and
						(2)by adding at the end the
			 following new subsections:
						
							(d)Assistance to small
				employersThe Secretary shall make available to employers with
				100 or fewer employees—
								(1)educational and compliance materials
				designed to assist such employers in selecting and monitoring service providers
				for individual account plans which permit a participant or beneficiary to
				exercise control over the assets in the account of the participant or
				beneficiary, investment options under such plans, and charges relating to such
				options, and
								(2)services designed to
				assist such employers in finding and understanding affordable investment
				options for such plans and in comparing the investment performance of, and
				charges for, such options on an ongoing basis against appropriate benchmarks or
				other appropriate measures.
								(e)Assistance to plan
				sponsors and plan participants and beneficiariesThe Secretary
				shall provide assistance to plan sponsors of individual account plans and
				participants and beneficiaries under such plans with any questions or problems
				regarding compliance with the requirements of this section.
							(f)Electronic
				mediaAny disclosure required
				under this section may be provided through an electronic medium under such
				rules as shall be prescribed by the Secretary not later than 1 year after the
				date of the enactment of the 401(k) Fair
				Disclosure and Pension Security Act of 2009. Such rules shall be
				similar to those applicable under the Internal Revenue Code of 1986 with
				respect to notices to participants in pension plans. The Secretary shall
				regularly modify such rules as appropriate to take into account new
				developments, including new forms of electronic media, and to fairly take into
				consideration the interests of plan sponsors, service providers, and
				participants. The rules prescribed by the Secretary pursuant to this subsection
				shall provide for a method for the typical participant or beneficiary to obtain
				without undue burden any such disclosure in writing on paper in lieu of receipt
				through an electronic medium.
							(g)DefinitionsFor
				purposes of this section—
								(1)ChargeThe
				term charge means, in connection with any service provided to a
				plan or any financial product provided to the plan in which plan assets are to
				be invested, any fee, credit, or other compensation charged or paid for such
				service or product, including money and any other thing of monetary value to be
				received by the provider of the service or product, or its affiliate, in
				connection with the service or product.
								(2)Service
				providerThe terms service provider and
				provider mean, in connection with a service (as defined in
				section 111(e)(2)), a person directly or indirectly providing such
				service.
								(3)RegulationsThe
				Secretary shall provide by regulation such definitions of other terms used in
				this section as the Secretary determines
				appropriate.
								.
					(c)EnforcementSection
			 502 of such Act (29 U.S.C. 1132) is amended—
					(1)in subsection (a)(6), by
			 striking under paragraph (2) and all that follows through
			 subsection (c) and inserting under paragraph (2), (4),
			 (5), (6), (7), (8), (9), (10), or (11) of subsection (c); and
					(2)in subsection (c), by
			 redesignating the second paragraph (10) as paragraph (12), and by inserting
			 after the first paragraph (10) the following new paragraph:
						
							(11)(A)In the case of any
				violation of section 111(a) by a service provider (as defined in section
				111(e)(4)), the service provider may be assessed by the Secretary a civil
				penalty of up to $1,000 a day with respect to each such violation from the date
				of the initial violation until the date on which such violation is corrected,
				subject to a total maximum penalty of 10 percent of the amount involved, as
				determined by the Secretary.
								(B)Any plan administrator with respect to a
				plan who fails or refuses to provide a statement to participants and
				beneficiaries in accordance with section 105(a)(2)(B)(ii) or 111(b) may be
				assessed by the Secretary a civil penalty of up to $100 a day from the date of
				the failure or refusal to the date on which such statement or notice is so
				provided.
								(C)For purposes of this paragraph, each
				violation with respect to any single participant, beneficiary, or plan
				administrator shall be treated as a separate violation.
								.
					(d)Conforming
			 amendmentThe table of contents in section 1 of such Act is
			 amended by striking the item relating to section 111 and inserting the
			 following new items:
					
						
							Sec. 111. Special reporting and disclosure
				rules for individual account plans.
							Sec. 112. Repeal and effective
				date.
						
						.
				(e)Effective
			 dates
					(1)Section 111(a) of the
			 Employee Retirement Income Security Act of 1974 (as added by subsection (a) of
			 this section) shall apply with respect to contracts or arrangements for
			 services entered into after one year after the date of the enactment of this
			 Act.
					(2)Section 111(b) of such
			 Act (as added by subsection (a) of this section) shall apply with respect to
			 plan years beginning after one year after the date of the enactment of this
			 Act.
					(3)The amendments made by subsection (b) of
			 this section shall apply with respect to pension benefit statements for
			 calendar quarters beginning after one year after the date of the enactment of
			 this Act.
					(4)The Secretary shall issue final regulations
			 under the amendments made by this section not later than 270 days after the
			 date of the enactment of this Act. Any act or practice in advance of the
			 issuance of final regulations under the amendments made by this section which
			 is in good faith compliance with the requirements of such amendments shall be
			 treated as in compliance with any such final regulations.
					(f)Study regarding use of
			 benchmarks, indices, and other points of comparison in plan fee comparison
			 charts
					(1)StudyAs soon as practicable after the date of
			 the enactment of this Act, the Secretary of Labor shall study the efficacy of
			 including benchmarks, indices, and other points of comparison in plan fee
			 comparison charts provided to participants and beneficiaries pursuant to
			 section 111(b)(3) of the Employee Retirement Income Security Act of 1974 (as
			 added by this Act).
					(2)Matters to be
			 studiedIn the study required
			 under paragraph (1), the Secretary shall investigate whether, and the extent to
			 which, benchmarks, indices, and other points of comparison included in plan fee
			 comparison charts—
						(A)help participants and
			 beneficiaries understand the charges with respect to their individual account
			 plans,
						(B)help participants and beneficiaries make
			 more informed decisions on which investment options to choose under such plans,
			 and
						(C)bias participants and beneficiaries against
			 particular investment options under such plans, types of investment, or
			 individual account plans as a whole.
						(3)ReportNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 shall report to each House of the Congress regarding the results of the study
			 conducted pursuant to this subsection, together with such recommendations as
			 the Secretary may consider appropriate.
					102.Minimum investment
			 option requirement for individual account plans
				(a)In
			 generalSection 404(c) of the
			 Employee Retirement Income Security Act of 1974 (29 U.S.C. 1104(c)) is amended
			 by adding at the end the following new paragraph:
					
						(6)Minimum investment
				option requirement for individual account plansParagraph
				(1)(A)(ii) shall not apply in connection with any individual account plan which
				permits a participant or beneficiary to exercise control over the assets in the
				account of the participant or beneficiary unless the plan includes at least one
				investment option—
							(A)which is a passively managed investment
				with a portfolio of securities that is designed to be representative of the
				United States investable equity market (including representation of small, mid,
				and large cap stocks) or the United States investment grade bond market
				(including Treasury, agency, non-agency, and corporate issues), or a
				combination thereof, and
							(B)which is described in the
				terms of the plan as offered without any endorsement of the Government or the
				plan sponsor.
							An
				investment shall not fail to satisfy the requirements of subparagraph (A) in
				connection with either market described in subparagraph (A) solely by reason of
				a failure to invest in all or substantially all equities or bonds (as
				applicable) in such market, if the methodology used to select the equities or
				bonds is designed to approximate in a reasonable manner the broad experience of
				such
				market..
				(b)Conforming
			 amendmentSection 404(c)(1)(A)(ii) of such Act (29 U.S.C.
			 1104(c)(1)(A)(ii)) is amended by inserting except as provided in section
			 404(c)(6) and after exercise of control,.
				(c)Effective
			 dates
					(1)The amendments made by
			 this section shall apply with respect to plan years beginning after one year
			 after the date of the enactment of this Act.
					(2)The Secretary shall issue final regulations
			 under the amendments made by this section not later than 270 days after the
			 date of the enactment of this Act. Any act or practice in advance of the
			 issuance of final regulations under the amendments made by this section which
			 is in good faith compliance with the requirements of such amendments shall be
			 treated as in compliance with any such final regulations.
					103.Enforcement
			 coordination and review by the Department of Labor
				(a)In
			 generalSection 502 of the Employee Retirement Income Security
			 Act of 1974 (29 U.S.C. 1132) is amended by adding at the end the following new
			 subsection:
					
						(n)Enforcement
				coordination of certain disclosure requirements and review by the Department of
				Labor
							(1)In general
								(A)Notification and
				actionThe Secretary shall notify the applicable regulatory
				authority in any case in which the Secretary determines that a service provider
				is engaged in a pattern or practice that precludes compliance by plan
				administrators with section 111. The Secretary shall, in consultation with the
				applicable authority, take such timely enforcement action under this title as
				is necessary to assure that such pattern or practice ceases and desists and
				assess any appropriate penalties.
								(B)DisseminationThe
				Secretary shall widely disseminate to employee pension benefit plans covered by
				this title and their participants and beneficiaries the identity of any service
				providers with respect to such plans found to be engaged in any pattern or
				practice described in subparagraph (A) with the intent to preclude compliance
				by plan administrators with section 111 and the particulars of such pattern or
				practice. Prior to the dissemination of the identity of any service providers
				identified and determined by the Secretary to be engaged in such a pattern or
				practice, such service provider shall receive a notice of intent to
				disseminate, an opportunity to request an administrative hearing, and a timely
				appeal to the Secretary.
								(2)Annual audit of
				representative sampling of individual account plansThe Secretary
				shall annually audit a representative sampling of individual account plans
				covered by this title to determine compliance with the requirements of section
				111. The Secretary shall annually report the results of such audit and any
				related recommendations of the Secretary to the Committee on Education and
				Labor of the House of Representatives and the Committee on Health, Education,
				Labor, and Pensions of the
				Senate.
							.
				(b)Review and report to
			 the Congress by Secretary of Labor relating to reporting and disclosure
			 requirements
					(1)StudyAs
			 soon as practicable after the date of the enactment of this Act, the Secretary
			 of Labor shall review the reporting and disclosure requirements of part 1 of
			 subtitle B of title I of the Employee Retirement Income Security Act of 1974
			 and related provisions of the Pension Protection Act of 2006.
					(2)ReportNot
			 later than 18 months after the date of the enactment of this Act, the Secretary
			 of Labor, in consultation with the Secretary of the Treasury, shall make such
			 recommendations as the Secretary of Labor considers appropriate to the
			 appropriate committees of the Congress to consolidate, simplify, standardize,
			 and improve the applicable reporting and disclosure requirements so as to
			 simplify reporting for employee pension benefit plans and ensure that needed
			 understandable information is provided to participants and beneficiaries of
			 such plans.
					IIProhibition of
			 Conflicted Investment Advice
			201.FindingsThe Congress finds as follows:
				(1)The market downturn of 2008 had a
			 devastating effect on the retirement security income of millions of American
			 workers.
				(2)According to the
			 Congressional Budget Office, $2 trillion of Americans’ retirement savings was
			 wiped out over a 15-month period starting in 2008.
				(3)According to
			 Congressional Budget Office estimates, the value of pension funds and
			 retirement accounts dropped by roughly $1 trillion last year.
				(4)Individual average losses
			 of participants in 401(k) plans ranged from 7.2 percent to 11.2 percent in the
			 first nine months of 2008, according to an Employee Benefit Research Institute
			 analysis of 2.2 million retirements account participants.
				(5)During the first nine
			 months of 2008, stocks were down, with the S&P 500 index losing more than
			 19 percent. With over two-thirds of the assets in 401(k)-style defined
			 contribution plans invested in equities, either directly or through mutual
			 funds, participants are exposed to increased risk and lack meaningful access to
			 independent investment advise to help them better plan for their
			 retirement.
				(6)Currently, 401(k) plan
			 account holders have access to a self-interested or conflicted investment
			 adviser.
				(7)In 2007, the Government
			 Accountability Office concluded that conflicts of interest can have an adverse
			 affect on defined benefit and defined contribution plans.
				202.Independent investment
			 advisers for individual account plans
				(a)In
			 generalSection 3 of the
			 Employee Retirement Income Security Act of 1974 (29 U.S.C. 1002) is amended by
			 adding at the end the following new paragraph:
					
						(43)Independent investment
				adviser
							(A)In
				generalThe term
				independent investment adviser means, with respect to an
				individual account plan that permits a participant or beneficiary to direct the
				investment of assets in their individual account, a person who—
								(i)is a fiduciary of the
				plan by reason of the provision of investment advice referred to in section
				3(21)(A)(ii) by the person to the plan or a participant or beneficiary of the
				plan (irrespective of the manner in which such advice is provided or the extent
				to which such advice is based on a computer model), and
								(ii)meets the requirements
				of either subparagraph (B) or (C).
								(B)Requirements applicable
				to investment adviserAn investment adviser meets the
				requirements of this subparagraph, if—
								(i)such adviser is—
									(I)registered as an
				investment adviser under the Investment Advisers Act of 1940 (15 U.S.C. 80b–1
				et seq.) or under the laws of the State in which the adviser maintains its
				principal office and place of business, or
									(II)any other person, but
				only if every individual providing the investment advice referred to in section
				3(21)(A)(ii) on behalf of such person (or on behalf of any affiliate thereof)
				is a registered representative of a person described in subclause (I),
									(ii)such adviser is not the
				plan investment provider,
								(iii)the fees or other
				compensation received, directly or indirectly, by such adviser (and any
				affiliate thereof) with respect to the provision of investment advice to any
				individual account plan or the participants or beneficiaries of such a plan
				either—
									(I)are not received from any
				person or persons (or anyone affiliated with such persons) that market, sell,
				manage or provide investments in which plan assets of the individual account
				plan are invested, or
									(II)do not vary depending on
				the basis of any investment option selected, and are calculated pursuant to one
				or more of the following bases—
										(aa)a flat-dollar
				basis,
										(bb)a flat percentage of
				total plan assets basis,
										(cc)a flat or sliding-scale
				percentage of the assets in a participant’s or beneficiary’s account basis, or
										(dd)a per-participant or
				per-beneficiary account basis, and
										(iv)such adviser provides
				the investment advice pursuant to a written arrangement with the individual
				account plan that—
									(I)provides that the
				investment adviser is a fiduciary of the plan with respect to the provision of
				the advice,
									(II)requires that the advice
				be provided only by registered representatives of the investment adviser or an
				affiliate thereof,
									(III)discloses, before a
				reasonable period prior to entering into such arrangement, whether the
				investment adviser or any affiliate thereof has any material financial,
				referral, or other relationship or arrangement with a money manager, broker,
				other client of the investment adviser or any affiliate thereof, other service
				provider to the plan, or any other entity that creates or may create a conflict
				of interest for the investment adviser in performing services pursuant to the
				arrangement with the plan and, if so, includes a description of such
				relationship or arrangement,
									(IV)includes a
				representation by the investment adviser that, before the arrangement was
				entered into (or extended or renewed), the investment adviser provided to the
				plan fiduciary that has authority to cause the employee benefit plan to enter
				into (or extend or renew) the arrangement a written statement disclosing all
				fees or other compensation that the investment adviser or any affiliate thereof
				anticipates to receive with respect to the advice during the first year, or
				other period if less than a year, of the arrangement,
									(V)provides that the
				investment adviser will provide to such plan fiduciary (and the participant and
				beneficiary receiving the advice, if applicable) a statement annually
				disclosing all fees or other compensation that the investment adviser or any
				affiliate thereof has received with respect to the advice during the prior
				year, and
									(VI)provides that the terms
				of the arrangement required under this clause and any information provided
				under such arrangement pursuant to subclauses (III) and (IV) will also be
				furnished by the investment adviser to the participant or beneficiary that is
				the recipient of the advice.
									(C)Advice provided to
				participants and beneficiaries under an investment advice computer program
				meeting requirementsAn investment adviser meets the requirements
				of this subparagraph if the investment advice provided by the adviser, to the
				extent that such advice is provided to participants and beneficiaries of
				individual account plans, is provided under an investment advice computer
				program with respect to which the requirements of clauses (i) through (x) are
				met.
								(i)Adviser
				requirementsThe requirements of this clause are met if the
				investment adviser providing the investment advice under the program is—
									(I)described in subclauses
				(I) or (II) of subparagraph (B)(i),
									(II)an insurance company
				qualified to do business under the laws of a State,
									(III)a person registered as
				a broker or dealer under the Securities Exchange Act of 1934 (15 U.S.C. 78a et
				seq.),
									(IV)an affiliate of a person
				described in any of subclauses (I) through (III), or
									(V)an employee, agent, or
				registered representative of a person described in subclauses (I) through (IV)
				who satisfies the requirements of applicable insurance, banking, and securities
				laws relating to the provision of the advice.
									(ii)Computer
				modelThe requirements of this clause are met if the investment
				advice provided under the investment advice computer program is provided
				pursuant to a computer model that—
									(I)applies generally
				accepted investment theories that take into account the historic returns of
				different asset classes over defined periods of time,
									(II)utilizes relevant
				information about the participant, which may include age, life expectancy,
				retirement age, risk tolerance, other assets or sources of income, and
				preferences as to certain types of investments,
									(III)utilizes prescribed
				objective criteria to provide asset allocation portfolios comprised of
				investment options available under the plan,
									(IV)operates in a manner
				that is not biased in favor of investments offered by the investment adviser or
				any person with a material affiliation or contractual relationship with the
				investment adviser,
									(V)takes into account all
				investment options under the plan in specifying how a participant's account
				balance should be invested and is not inappropriately weighted with respect to
				any investment option,
									(VI)operates so that it does not, directly or
				indirectly, in any manner act to benefit the investment adviser (or any
				affiliate of the adviser or any person with a material affiliation or
				contractual relationship with the adviser) at the expense of plan participants
				and beneficiaries,
									(VII)takes into account the
				fees associated with each investment option, and
									(VIII)conforms to such other
				requirements as shall be prescribed by the Secretary to ensure that it operates
				in the best interest of plan participants and beneficiaries.
									(iii)Certification
									(I)In
				generalThe requirements of this clause are met with respect to
				the program if an eligible investment expert certifies, prior to the
				utilization of the computer model and in accordance with rules prescribed by
				the Secretary, that the computer model meets the requirements of clause
				(ii).
									(II)Renewal of
				certificationsIf, as determined under regulations prescribed by
				the Secretary, there are material modifications to the computer model, the
				requirements of this subparagraph are met only if a certification described in
				subclause (I) is obtained with respect to the computer model as so
				modified.
									(III)Eligible investment
				expertFor purposes of this clause, the term ‘eligible investment
				expert’ means any person—
										(aa)which meets such
				requirements as the Secretary may provide, and
										(bb)does not have any
				material affiliation or contractual relationship with any investment adviser or
				a related person thereof (or any employee, agent, or registered representative
				of the investment adviser or related person).
										(iv)Exclusivity of
				recommendationThe requirements of this clause are met with
				respect to the program, if—
									(I)the only investment
				advice provided under the program is the advice generated by the computer model
				described in clause (ii), and
									(II)any transaction pursuant
				to the investment advice occurs solely at the direction of the participant or
				beneficiary.
									(v)Express authorization
				by separate fiduciaryThe requirements of this clause are met
				with respect to the program if the program is expressly authorized by a plan
				fiduciary other than—
									(I)the person offering the
				program,
									(II)any person that is a
				plan investment provider with respect to the plan, and
									(III)any affiliate of either
				person described in subclause (I) or (II).
									(vi)Annual
				auditThe requirements of this clause are met with respect to the
				program if an independent auditor, who has appropriate technical training or
				experience and proficiency and so represents in writing—
									(I)conducts an annual audit
				of the program other than the computer model referred to in clause (ii) which
				is certified pursuant to clause (iii) for compliance with the requirements of
				this subparagraph, and
									(II)following completion of
				the annual audit, issues a written report to the fiduciary who authorized use
				of the program which presents its specific findings regarding compliance of the
				program with the requirements of this subsection.
									For
				purposes of this clause, an auditor is considered independent if it is not
				related to the person offering the program to the plan and is not affiliated
				with any person providing investment options under the plan.(vii)DisclosureThe
				requirements of this clause are met with respect to the program, if—
									(I)the investment adviser
				provides to the fiduciary referred to in clause (v) and the participant or
				beneficiary receiving investment advice under the program with regard to any
				security or other property offered as an investment option, before providing
				the advice, a written notification (which may consist of notification by means
				of electronic communication)—
										(aa)of the role of any party
				that has a material affiliation or contractual relationship with the investment
				adviser in the development of the investment advice program and in the
				selection of investment options available under the plan,
										(bb)of all fees or other
				compensation relating to the advice that the investment adviser or any
				affiliate thereof is to receive (including compensation provided by any third
				party) in connection with the provision of the advice or in connection with the
				sale, acquisition, or holding of the security or other property,
										(cc)of any material
				affiliation or contractual relationship of the investment adviser or affiliates
				thereof in the security or other property,
										(dd)of the manner, and under
				what circumstances, any information relating to the participant or beneficiary
				which is provided under the program will be used or disclosed,
										(ee)of the types of services
				provided by the investment adviser in connection with the provision of
				investment advice by the investment adviser, and
										(ff)that a recipient of the
				advice may separately arrange for the provision of advice by another adviser,
				that could have no material affiliation with, and could receive no fees or
				other compensation, in connection with the security or other property,
				and
										(II)at all times during the
				provision of advisory services to the participant or beneficiary, the
				investment adviser—
										(aa)maintains the
				information described in subclause (I) in accurate form and in the manner
				described in clause (ix),
										(bb)provides, without
				charge, accurate information to the recipient of the advice no less frequently
				than annually,
										(cc)provides, without
				charge, accurate information to the recipient of the advice upon request of the
				recipient, and
										(dd)provides, without
				charge, accurate information to the recipient of the advice concerning any
				material change to the information required to be provided to the recipient of
				the advice at a time reasonably contemporaneous to the change in
				information.
										(viii)Other
				conditionsThe requirements of this clause are met with respect
				to the program, if—
									(I)the investment adviser
				provides appropriate disclosure, in connection with the sale, acquisition, or
				holding of the security or other property with respect to which the investment
				advice is provided under the program, in accordance with all applicable
				securities laws,
									(II)the sale, acquisition,
				or holding occurs solely at the direction of the recipient of the
				advice,
									(III)the compensation
				received by the investment adviser and affiliates thereof in connection with
				the sale, acquisition, or holding of the security or other property is
				reasonable, and
									(IV)the terms of the sale,
				acquisition, or holding of the security or other property are at least as
				favorable to the plan as an arm's length transaction would be.
									(ix)Standards for
				presentation of information
									(I)In
				generalThe requirements of this clause are met with respect to
				the program if the notification required to be provided to participants and
				beneficiaries under clause (vii)(I) is written in a clear and conspicuous
				manner and in a manner calculated to be understood by the average plan
				participant and is sufficiently accurate and comprehensive to reasonably
				apprise such participants and beneficiaries of the information required to be
				provided in the notification.
									(II)model form for
				disclosure of fees and other compensationThe Secretary shall
				issue a model form for the disclosure of fees and other compensation required
				in clause (vii)(I)(bb) which meets the requirements of subclause (I).
									(x)Maintenance for 6 years
				of evidence of complianceThe requirements of this clause are met
				with respect to the program if the investment adviser who provides advice under
				the program maintains, for a period of not less than 6 years after the
				provision of the advice, any records necessary for determining whether the
				requirements of the preceding provisions of this subparagraph and of subsection
				(b)(14) have been met. A failure to meet the requirements of this clause shall
				not be considered to have occurred solely because the records are lost or
				destroyed prior to the end of the 6-year period due to circumstances beyond the
				control of the investment adviser.
								(D)DefinitionsFor
				purposes of this paragraph—
								(i)AffiliateThe
				term affiliate means, in connection with any other person, any
				person directly or indirectly (through one or more intermediaries) controlling,
				controlled by, or under common control with such other person, or any officer,
				director, agent, or employee of, or partner with, such other person.
								(ii)Registered
				representativeThe term registered representative
				of another entity means a person described in section 3(a)(18) of the
				Securities Exchange Act of 1934 (15 U.S.C. 78c(a)(18)) (substituting the entity
				for the broker or dealer referred to in such section) or a person described in
				section 202(a)(17) of the Investment Advisers Act of 1940 (15 U.S.C.
				80b–2(a)(17)) (substituting the entity for the investment adviser referred to
				in such section).
								(iii)Plan investment
				providerThe term plan
				investment provider means any person (or any person affiliated with
				such person) that creates or manages any investment in which any individual
				account plan invests. Such term does not include—
									(I)a plan sponsor (or an affiliate thereof)
				with respect to any investment created or managed by the plan sponsor (or
				affiliate), if only employee benefit plans maintained by such plan sponsor or
				an affiliate thereof invest in such investments,
									(II)any person who makes the
				investment available to the plan, or any participant or beneficiary in the
				plan, as a part of a portfolio of investment options, to the extent that the
				investment options are created and managed by a person who is not an affiliate
				of the person making such portfolio available, and
									(III)any person, solely by
				reason of authorization by a participant or beneficiary in the plan of such
				person to exercise control over the assets in the participant’s or
				beneficiary’s account in such plan, if such assets are not invested in any
				investments created or managed by such person (or an affiliate thereof).
									(iv)Fees or other
				compensationThe term fees or other compensation
				includes money or any other thing of monetary value (for example, gifts,
				awards, and trips) received, or to be received, directly from the plan or plan
				sponsor or indirectly (i.e., from any source other than the plan or the plan
				sponsor) by the investment adviser or any affiliate thereof in connection with
				the advice to be provided pursuant to the arrangement or because of the
				investment adviser's or any affiliate's position with the plan. Fees or other
				compensation may be expressed in terms of a monetary amount, percentage of the
				plan's assets, or per capita charge for each participant or beneficiary of the
				plan. The manner in which compensation or fees are expressed shall contain
				sufficient information to enable the plan fiduciary to evaluate the
				reasonableness of such compensation or
				fees.
								.
				(b)Fiduciary duties with
			 respect to investment advice
					(1)In
			 generalSection 404(a) of such Act (29 U.S.C. 1104(a)) is amended
			 by adding at the end the following new paragraph:
						
							(3)(A)The fiduciary of an
				individual account plan that permits a participant or beneficiary to direct the
				investment of assets in the individual account shall not appoint, contract
				with, or otherwise arrange for an investment adviser to provide investment
				advice referred to in section 3(21)(A)(ii) to the plan or the participant or
				beneficiary unless the investment adviser is an independent investment adviser
				(as defined in section 3(43)).
								(B)The independent investment adviser
				providing investment advice to a plan or to a participant or beneficiary shall
				provide, before a reasonable period prior to the initial provision of the
				advice, a written notification—
									(i)of the past performance
				and historical rates of return of the investment options available with respect
				to the plan and comparisons of such options to relevant benchmarks, and
									(ii)that the investment
				adviser is acting as a fiduciary of the plan in connection with the provision
				of the advice.
									(C)Nothing in this paragraph
				shall be construed to exempt a plan sponsor or other person who is a fiduciary
				from any requirement of this part for the prudent selection and periodic review
				of an independent investment adviser with whom the plan sponsor or other person
				enters into an arrangement for the provision of investment advice referred to
				in section 3(21)(A)(ii), except that any such requirement shall not be
				construed to preclude reasonable reliance by the plan sponsor or other person
				on the representation of any person that such person making the representation
				meets the requirements of section 3(43)(A). The plan sponsor and any other
				person who is a fiduciary (other than the independent investment adviser) has
				no duty under this part to monitor the specific investment advice given by the
				independent investment adviser to any particular recipient of the advice and
				shall not be liable under this title for any loss, or by reason of any breach,
				which results from such specific investment advice given by the independent
				investment adviser.
								(D)Nothing in this part
				shall be construed to preclude the use of plan assets to pay for reasonable
				expenses in providing investment advice referred to in section
				3(21)(A)(ii).
								.
					(2)Report on prior
			 Advisory Opinions and exceptionsThe Secretary of Labor shall, as
			 soon as practicable after the date of the enactment of this Act—
						(A)review each Advisory
			 Opinion and exception described in section 404(a)(3)(E)(i) of the Employee
			 Retirement Income Security Act of 1974 (as added by this paragraph (1)) to
			 determine the extent to which such Advisory Opinion or exception fails to
			 adequately serve the interests of participants and beneficiaries and to be
			 adequately protective of the rights of participants and beneficiaries,
			 and
						(B)submit a report to each
			 House of the Congress describing the extent of any such failure by any such
			 Advisory Opinion or exception.
						(c)Conforming
			 amendmentsSection 408 of such Act (29 U.S.C. 1108) is
			 amended—
					(1)by striking subsection
			 (g); and
					(2)by striking subsection
			 (b)(14)(B) and inserting the following:
						
							(B)the investment advice is provided by an
				independent investment adviser (as defined in section
				3(43)).
							.
					(d)Regulatory
			 authorityThe Secretary of
			 Labor may issue regulations providing that an investment adviser can still be
			 considered as meeting the requirements of section 3(43)(B) of the Employee
			 Retirement Income Security Act of 1974 despite the receipt of a de minimus
			 amount of compensation that fails to meet the requirements of section
			 3(43)(B)(iii) of such Act due to the existence of previously existing
			 contracts.
				(e)Effective
			 dateThe amendments made by
			 this section shall apply to plan years beginning after one year after the date
			 of the enactment of this Act.
				203.Expansion of outreach
			 to promote retirement income savings to include promotion of education on
			 financial literacy with respect to investment for retirementSection 516 of the Employee Retirement
			 Income Security Act of 1974 (29 U.S.C. 1146) is amended—
				(1)in subsection (b), by
			 inserting after creation of educational materials, the
			 following: promotion of education in financial literacy with respect to
			 investment for retirement as provided in subsection (e),;
				(2)by redesignating
			 subsection (e) as subsection (f); and
				(3)by inserting after
			 subsection (d) the following new subsection:
					
						(e)Promotion of education
				in financial literacy with respect to investment for
				retirementThe Secretary, in consultation with the Secretary of
				Education and the Secretary of the Treasury, shall establish a program under
				which—
							(1)employees and the general
				public are provided with information and materials—
								(A)informing them about
				resources available for attaining financial literacy with respect to investment
				for retirement,
								(B)effectively educating
				them about the importance of, and appropriate techniques with respect to,
				personal finance, saving for retirement, and choosing independent investment
				advisers when managing their accounts under individual account plans,
				and
								(C)effectively educating
				them about debt obligations, the relationship of debt to savings, and the
				potential consequences of debt with respect to saving for retirement,
								(2)employers are enlisted to participate in
				such program so as to assist in the attainment of the goals described in
				subparagraphs (A), (B), and (C) of paragraph (1) with respect to their
				employees, and
							(3)appropriate standards of
				financial literacy of employees and the general public with respect to
				investment for retirement are developed and published for utilization under
				such
				program.
							.
				(4)Study and report to the
			 Congress
					(A)In
			 generalThe Secretary of
			 Labor shall conduct a survey of ongoing efforts by the Federal Government to
			 assist employees and the general public with attainment of financial literacy
			 with respect to investment for retirement and to educate them about the
			 importance of, and appropriate techniques with respect to, personal finance,
			 debt obligations, saving for retirement, and choosing independent investment
			 advisers when managing their accounts under individual account plans.
					(B)ReportNot later than 180 days after the date of
			 the enactment of this Act, the Secretary shall submit a report to each House of
			 the Congress setting forth the results of the Secretary’s survey conducted
			 pursuant to subparagraph (A), together with such recommendations as the
			 Secretary considers appropriate for improvement in efforts by the Federal
			 Government in assisting employees and the general public with attainment of
			 financial literacy in connection with investment for retirement and educating
			 them about the importance of, and appropriate techniques with respect to,
			 personal finance, debt obligations, saving for retirement, and choosing
			 independent investment advisers when managing their accounts under individual
			 account plans.
					IIITransitional Funding
			 Relief for Defined Benefit Plans
			301.Election to use yield
			 curve
				(a)Amendment to
			 ERISAThe last sentence of clause (ii) of section 303(h)(2)(D) of
			 the Employee Retirement Income Security Act of 1974 (29 U.S.C.
			 1083(h)(2)(D)(ii)) is amended to read as follows: Such election, once
			 made, may be revoked only with the consent of the Secretary, except that any
			 election in effect for a plan with respect to a plan year beginning in 2009 may
			 be revoked for the plan year beginning in 2010 without such
			 consent..
				(b)Amendment to
			 IRCThe last sentence of clause (ii) of section 430(h)(2)(D) of
			 the Internal Revenue Code of 1986 (relating to election to use yield curve) is
			 amended to read as follows: Such election, once made, may be revoked
			 only with the consent of the Secretary, except that any election in effect for
			 a plan with respect to a plan year beginning in 2009 may be revoked for the
			 plan year beginning in 2010 without such consent..
				(c)Effective
			 dateThe amendments made by this section shall apply to plan
			 years beginning after December 31, 2009.
				302.Effective date of
			 regulationsThe Secretary of
			 the Treasury shall—
				(1)make the final
			 regulations issued under sections 206(g) and 303 of the Employee Retirement
			 Income Security Act of 1974 and sections 430 and 436 of the Internal Revenue
			 Code of 1986 effective no earlier than plan years beginning after December 31,
			 2009; and
				(2)provide rules, for plan years beginning
			 before the effective date of such final regulations, under which compliance
			 with a reasonable interpretation of an applicable provision under section
			 206(g) or 303 of the Employee Retirement Income Security Act of 1974 or section
			 430 or 436 of the Internal Revenue Code of 1986 shall be treated as compliance
			 with such provision.
				303.Clarification of
			 treatment of expenses
				(a)Amendments to
			 ERISA
					(1)In
			 generalClause (ii) of section 303(b)(1)(A) of the Employee
			 Retirement Income Security Act of 1974 (29 U.S.C. 1083(b)(1)(A)(ii)) is amended
			 by striking plan-related expenses and inserting
			 plan-related administrative expenses.
					(2)Conforming
			 amendmentSubclause (II) of section 303(i)(2)(A)(i) of such Act
			 (29 U.S.C. 1083(i)(2)(A)(i)(II)) is amended by striking plan-related
			 expenses and inserting plan-related administrative
			 expenses.
					(b)Amendments to
			 IRC
					(1)In
			 generalClause (ii) of section 430(b)(1)(A) of the Internal
			 Revenue Code of 1986 (relating to target normal cost) is amended by striking
			 plan-related expenses and inserting plan-related
			 administrative expenses.
					(2)Conforming
			 amendmentSubclause (II) of section 430(i)(2)(A)(i) of such Code
			 is amended by striking plan-related expenses and inserting
			 plan-related administrative expenses.
					(c)Effective
			 dateThe amendments made by this section shall take effect as if
			 included in the enactment of paragraphs (1)(A), (1)(F)(i), (2)(A), and
			 (2)(F)(i) of section 101(b) of the Worker, Retiree, and Employer Recovery Act
			 of 2008 (Public Law 110-458; 122 Stat. 5093).
				304.Information
			 reporting
				(a)In
			 generalParagraph (1) of section 4010(b) of the Employee
			 Retirement Income Security Act of 1974 (29 U.S.C. 1310(b)(1)) is amended to
			 read as follows:
					
						(1)either of the following requirements are
				met:
							(A)the funding target
				attainment percentage (as defined in subsection (d)) at the end of the
				preceding plan year of a plan maintained by the contributing sponsor or any
				member of its controlled group is less thqan 80 percent; or
							(B)the aggregate unfunded
				vested benefits (as determined under section 4006(a)(3)(E)(iii)) of plans
				maintained by the contributing sponsor and the members of its controlled group
				exceed $50,000,000 (disregarding plans with no unfunded vested
				benefits);
							.
				(b)Effective
			 dateThe amendment made by this section shall apply to years
			 beginning after 2009.
				305.5-year extension of
			 automatic amortization extension period for multiemployer plans
				(a)ERISA
			 amendmentsSection 304(d) of
			 the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1084(d)) is
			 amended—
					(1)in paragraph (1)(A), by
			 striking 5 years and inserting 10 years;
			 and
					(2)in paragraph (2)(A), by
			 striking 10 years and inserting 15 years.
					(b)IRC
			 amendmentsSection 431(d) of
			 the Internal Revenue Code of 1986 (relating to extension of amortization
			 periods for multiemployer plans) is amended—
					(1)in paragraph (1)(A), by
			 striking 5 years and inserting 10 years;
			 and
					(2)in paragraph (2)(A), by
			 striking 10 years and inserting 15 years.
					(c)Effective
			 dateThe amendments made by this section shall apply with respect
			 to applications for extension filed on or after the date of the enactment of
			 this Act.
				306.Pension plan
			 maintained by Christian Schools International treated as church plan
				(a)In
			 generalFor purposes of title
			 I of the Employee Retirement Income Security Act of 1974 and the Internal
			 Revenue Code of 1986, any pension plan maintained by Christian Schools
			 International as of January 1, 2009, shall be treated as a church plan within
			 the meaning of section 3(33) of such Act and section 414(e) of such Code which
			 is maintained by an organization described in section 3(33)(C)(ii)(II) of such
			 Act and section 414(e)(3)(B)(ii) of such Code.
				(b)Effective
			 dateThis section shall apply
			 to plan years beginning on or after January 1, 2007.
				307.Special rule for
			 determining adequate consideration in connection with the purchase and sale of
			 qualifying employer securities
				(a)In
			 generalSection 3(18) of the
			 Employee Retirement Income Security Act of 1974 (29 U.S.C. 1002(18)) is
			 amended—
					(1)by redesignating clauses (i) and (ii) of
			 subparagraph (A) as subclauses (I) and (II), respectively, and by redesignating
			 subparagraphs (A) and (B) as clauses (i) and (ii), respectively;
					(2)by inserting (A) after
			 (18); and
					(3)by adding at the end the following new
			 subparagraph:
						
							(B)In the case of a plan described in section
				407(d)(3)(A) which was in existence on the date of the enactment of this Act,
				if the valuation set for the purchase or sale by the plan of a qualifying
				employer security (as defined in section 407(d)(5)) is set at a price which has
				not been found by the Secretary to be in violation of this Act and which is
				book value computed annually in accordance with generally accepted accounting
				principles and the provisions of the plan, and if the valuations set for all
				prior purchases or sales by the plan of qualifying employer securities have
				been consistently so priced, then all such valuations for qualifying employer
				securities shall be deemed to be adequate consideration within the meaning of
				subparagraph
				(A).
							.
					(b)Effective
			 dateThe amendments made by
			 this section shall apply to purchases and sales of qualifying employer
			 securities on or after September 2, 1974.
				308.Extended period for
			 single-employer defined benefit plans to amortize the shortfall amortization
			 base for 2009 and 2010
				(a)Amendments to
			 ERISA
					(1)In
			 generalParagraph (2) of section 303(c) of the Employee
			 Retirement Income Security Act of 1974 is amended by adding at the end the
			 following new subparagraph:
						
							(D)Special rule for 2009
				and 2010In the case of the
				shortfall amortization base of the plan for any plan year beginning in 2009 or
				2010 (hereafter in this subparagraph referred to as the base
				year)—
								(i)Determination of
				installmentsThe shortfall
				amortization installments are—
									(I)in the case of the last 7
				plan years in the 9-plan-year period beginning with the base year, the amounts
				necessary to amortize the shortfall amortization base of the plan for the base
				year in level annual installments over such last 7 plan years, and
									(II)in the case of the first
				2 plan years in such 9-plan-year period, interest on such shortfall
				amortization base (determined as provided in subparagraph (C)).
									(ii)Shortfall
				installmentThe shortfall amortization installment for any plan
				year in the 9-plan-year period under clause (i) with respect to such shortfall
				amortization base is the annual installment determined under clause (i) for
				that year for that
				base.
								.
					(2)Conforming
			 amendmentParagraph (1) of
			 section 303(c) of such Act is amended by striking the shortfall
			 amortization bases for such plan year and each of the 6 preceding plan
			 years and inserting any shortfall amortization base which has
			 not been fully amortized under this subsection.
					(b)Effective
			 dateThe amendments made by this section shall apply to plan
			 years beginning after December 31, 2008.
				
	
		May 28, 2010
		Discharged; committed to the Committee of the Whole House on
		  the State of the Union and ordered to be printed
	
